--------------------------------------------------------------------------------

Exhibit 10.3
 
INTERIM OPERATING AGREEMENT
 
This Interim Operating Agreement (this “Agreement”) is made as of December 20,
2016 (the “Effective Date”) by and between LIMAB LLC, a Delaware limited
liability company, or its designee (“LIMAB” or “Operator”), and Cosi, Inc., a
Delaware corporation (“Cosi”), Hearthstone Partners, LLC, a Massachusetts
limited liability company, Hearthstone Associates, LLC, a Massachusetts limited
liability company, Xando Cosi Maryland, Inc., a Maryland corporation, and Cosi
Sandwich Bar, Inc., a Delaware corporation (together with Cosi, collectively,
the “Owner” or “Debtors”).
 
WHEREAS, Owner is engaged in the business of operating and franchising the
“COSI” chain of international casual dining restaurants (the “Business”);
 
WHEREAS, on September 28, 2016 (the “Petition Date”), the Debtors commenced a
case under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101-1330 (the “Bankruptcy Code”), by filing a voluntary petition for relief in
the United States Bankruptcy Court for the District of Massachusetts (the
“Bankruptcy Court”), Case No. 16-13704 (MSH);
 
WHEREAS, Owner and Operator are parties to an Asset Purchase Agreement, dated as
of October 18, 2016 (as amended, from time to time, the “Cosi APA”), which is
subject to the approval of the Bankruptcy Court, and Operator was declared the
“Winning Bidder” for the Purchased Assets pursuant to that certain Notice of
Winning Bidder and Cancellation of Auction dated November 29, 2016 (Docket No.
459);
 
WHEREAS, pursuant to and in connection with Amendment No. 4 to the Cosi APA, in
lieu of the Closing under the Cosi APA, and in order to maximize the value of
the assets of these estates (and minimize the administrative burdens on the
estates) for the benefit of all parties, Operator has requested that Owner
pursue the confirmation and consummation of a plan under chapter 11 of the
Bankruptcy Code on terms reasonably acceptable to Operator (the “Plan”),
containing (a) terms and provisions that result, on the effective date of the
Plan (the “Plan Effective Date”), in substantially the same economic benefits
for Debtors and their estates with respect to the cash portion of the Purchase
Price as provided under the Cosi APA, by means of the use of a plan
administrator or other mechanism to administer claims and the use and
distribution of available cash, (b) terms and provisions that result, on the
Plan Effective Date, in substantially the same economic benefits and control
benefits for Operator with respect to the Purchased Assets and the Business as
well as the benefits available by effecting such transactions under a chapter 11
plan, and (c) containing other plan terms and provisions reasonably requested by
Operator, including terms and provisions designed to preserve net operating
losses and other tax attributes of Cosi (the pursuit of the Plan on such terms,
the “Plan Option”);
 
WHEREAS, on the date hereof, as security for Operator’s obligations to
consummate the Transactions under the Cosi APA or the Plan Option, and in
addition to Owner’s ability to set off any liability on account of such
obligations against Operator’s claims in these cases after entry of an
appropriate order, Operator shall deposit in one or more segregated bank
accounts maintained by Owner, free and clear of any and all claims and liens,
and subject to disbursement or disposition only (other than as set forth below)
pursuant to further order of the Bankruptcy Court, the amount of the cash
portion of the Purchase Price (including Cure Costs) that would have been paid
by Operator on the date hereof had the date hereof been the Closing Date;
 
1

--------------------------------------------------------------------------------

WHEREAS, at any time prior to the Plan Effective Date, Operator shall have the
right to cause Owner to consummate the Closing under the Cosi APA;
 
WHEREAS, at any time after a material default by Operator of this Agreement as
set forth herein in Section 8, Owner shall have the rights set forth herein in
Section 8;
 
WHEREAS, in furtherance of the foregoing, Owner and Operator have agreed to
enter into this Agreement relating to (i) the implementation of the Plan Option
and (ii) the operation, maintenance, benefits, losses, risks and costs of the
Business following the Effective Date until the Closing under the Cosi APA or
the Plan Effective Date; and
 
WHEREAS, the effectiveness of this Agreement is subject to approval of the
Bankruptcy Court.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Cosi APA and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
 
1.             Definitions.
 
For purposes of this Agreement, capitalized terms not otherwise defined herein
shall have the same meanings given to them in the Cosi APA.
 
2.             Certain Implementing Transactions and Agreements.
 
(a)           On or before the Effective Date, Owner and Operator shall enter
into that certain Amendment No. 4 to Asset Purchase Agreement in the form
attached hereto as Exhibit A.
 
(b)           On or before the Effective Date, the following shall have
occurred:
 

(i)
Operator shall pay, via wire transfer of immediately available funds to the
accounts set forth on Schedule 1 hereto, the amounts set forth on Schedule 1,
totaling $4,550,0001 (the “Cash Payment”).  The Cash Payment shall be held in
segregated accounts controlled by the Debtors (including a separate account to
be available exclusively for cure costs (the “Cure Cost Amount”) and shall not
be subject to any claims, liens or interests whatsoever.  Subject to Section 8
herein, the Cash Payment shall be used solely to satisfy under the Cosi APA, if
a Closing occurs, or the Plan Option, if consummated, (i) the obligation of
Operator to pay applicable counterparties of the applicable Assigned Contracts
Cure Costs of up to $1,500,000 as contemplated by Section 2.05(a)(ii) of the
Cosi APA and (ii) the obligation of Operator to pay a cash portion of the
Purchase Price as contemplated by Section 2.05(a)(iv) of the Cosi APA in the
amount of (x) $4,650,000 less (y) certain reserves under Amendment No. 3 to the
Cosi APA and the amount by which obligations under the DIP Facility exceed
$4,100,000.   The payment of the Cash Payment shall fully satisfy and discharge
Operator’s obligations under Sections 2.05(a)(ii) and 2.05(a)(iv) and Operator’s
corresponding obligations under 2.10(b) of the Cosi APA.  The Cash Payment shall
be held solely as security for Operator’s obligations to make payments required
under Section 2.05(a) and 2.10(b) of the Cosi APA, and shall only be disbursed
to the full control of the Debtors upon the earlier of (i) the Closing under the
Cosi APA, (ii) the Plan Effective Date, or (iii) further order of the Bankruptcy
Court.  For the avoidance of doubt, in no event shall any portion of the Cash
Payment be disbursed or used for any purpose other than in connection with the
Closing or the Plan Effective Date, without further order of the Bankruptcy
Court; provided however, on or after the Effective Date, Owner shall be entitled
without further order of the Bankruptcy Court to use the Cash Payment to pay the
payments contemplated by Schedule 2;2

 

--------------------------------------------------------------------------------

1 For the avoidance of doubt, this amount is calculated as follows (a)
$4,650,000 cash component of Purchase Price, plus (b) maximum cure amount that
is responsibility of Buyer ($1,500,000), minus (c) the reserves for Fast Casual
and Dubai contemplated by the Third Amendment (which are $525K + $975K +$100K),
minus (d) the amount (if any) by which the DIP Obligations on the Effective Date
exceed $4,100,000.
 
2 For the avoidance of doubt, Schedule 2 identifies categories of administrative
and priority claims which arose prior to the Effective Date or which are
expected to arise after the Effective Date.
 
2

--------------------------------------------------------------------------------

(ii)
Operator shall deposit with Owner, via wire transfer of immediately available
funds to the account set forth on Schedule 1 hereto or borrowing under the DIP
Facility the amount of $500,000 which funds shall secure Operator’s
indemnification obligations under this Agreement (the “Indemnification Deposit”)
and which funds be kept in account and not disbursed without order of the
Bankruptcy Court except that the balance will be returned to Operator fifteen
(15) Business Days after the Plan Effective Date or the  Closing Date, as
applicable, except to the extent that an indemnitee has asserted before such
date a good faith and specific claim for indemnification prior to the expiration
of that period of fifteen (15) Business Days;

 

(iii)
Owner shall draw the debtor-in-possession financing facility (“DIP Facility”)
sufficient to satisfy all expenses required to be satisfied by Owner as of a
sale closing on the Effective Date in the absence of the effectuation of the
Plan Option3, which expenses are set forth on Schedule 3 (the “DIP Funds”);
further, no additional interest, fees or other charges shall arise or accrue
under the DIP Facility on or after the Effective Date; further, any interest,
fees or other charges that are owed under the DIP Facility as of the Effective
Date shall not be secured by the Cash Payment, the DIP Funds or the
Indemnification Deposit; and

 

--------------------------------------------------------------------------------

3 For the avoidance of doubt, Schedule 3 identifies those obligations and
expenses of Owner which Owner will either (i) pay on or shortly after the
Effective Date or (ii) hold in a segregated account to pay if needed at Closing
or on the Plan Effective Date.  Further, the obligations and expenses of Owner
on Schedule 3 are consistent with the cash flow budget attached to the proposed
Final Order Under 11 U.S.C. §§ 105(a), 361, 362(c)(2), 363(e) and 364 and Fed.
R. Bankr. P. 2002, 4001 and 9014(I)(A) authorizing Debtors to Obtain
Post-Petition Financing and (B) Utilize Cash Collateral, and (II) Granting
Adequate Protection to Prepetition Secured Parties.
 
3

--------------------------------------------------------------------------------

(iv)
a final order shall be entered in respect of the DIP Facility in form and
substance satisfactory to Owner and Operator, which final order shall include
provisions that the obligations under the DIP Facility shall not be secured by
the Cash Payment, the DIP Funds, the Indemnification Deposit, the
Indemnification Deposit or the Estate Allocated Funds (as defined in Section
4(b) herein).

 
(c)           Upon written notice by Operator (the “Operator APA Closing
Election”), Owner shall use commercially reasonable efforts to cause the Closing
under the Cosi APA to occur as soon as possible, including obtaining the entry
of the Sale Order and executing and delivering the closing deliveries (unless
and except to the extent any such deliveries are waived by Operator)
contemplated by Section 2.09 of the Cosi APA.
 
(d)           Upon the occurrence of a Material Default by Operator (as defined
herein in Section 8(a)), which default is not remedied by Operator within the
Default Cure Period (as defined herein in Section 8(a)), Owner shall have the
right to provide written notice to Operator  directing Operator to close the
sale under the Cosi APA (the “Owner APA Closing Election”).  Upon receipt of the
Owner APA Closing Election, Operator shall use commercially reasonable efforts
to cause the Closing under the Cosi APA to occur as soon as possible, including
cooperating with Owner in obtaining the entry of the Sale Order.  In connection
with any such Closing, Operator acknowledges and agrees that, with the exception
of (i) entry of the Sale Order and such Sale Order being in full force and
effect, (ii) the absence of any court order preventing a Closing, (iii) the
delivery of the closing deliverables required by Sections 7.02(g) and 7.02(h)
(provided, however, that entry of the Sale Order shall be sufficient to satisfy
the requirements of Section 2.09(h) as to counter-parties to Contracts), Section
7.02(j), Section 7.02(k), and Section 7.02(l) of the Cosi APA, (iv) the
execution of any documents by Seller, prepared by Purchaser and presented to
Seller within twenty-five (25) days after the Closing or the Plan Effective
Date, reasonably required to evidence and effectuate the assignment and transfer
of all Purchased Assets contemplated by the Cosi APA, and (v) the execution of
any documents by Seller, prepared by Purchaser and presented to Seller within
twenty-five (25) days after the Closing or the Plan Effective Date, reasonably
required to evidence and effectuate the transfer or replacement of all
applicable Permits and Licenses pursuant to Section 7.02(i), all of Owner’s
conditions to Closing under the Cosi APA are deemed satisfied or waived by
Operator.
 
3.             Term.
 
Subject to Bankruptcy Court approval, the term of this Agreement shall commence
at 12:00 a.m. New York City, New York time on December 20, 2016 and end on the
earliest of:
 

(a)
the Plan Effective Date;

 

(b)
the Closing Date;

 
4

--------------------------------------------------------------------------------

(c)
five (5) Business Days after written notice from Operator that it wishes to
terminate this Agreement;

 

(d)
if a Material Default by Operator has occurred (as defined by Section 8), five
(5) Business Days after written notice from Owner that it wishes to terminate
this Agreement; and

 

(e)
June 30, 2017 (the “Term”), unless extended once for a period of 30 days at the
election of Operator.

 
4.             Prosecution of Plan; Responsibility for Expenses.
 
During the Term and unless and until Operator makes the Operator APA Closing
Election or the Term ends pursuant to Section 3, Owner will use commercially
reasonable efforts to obtain confirmation of the Plan Option on terms consistent
with the Cosi APA and otherwise reasonably acceptable to Operator.  The parties
acknowledge that Operator bears the risk that confirmation of the Plan is
subject to approval of the Bankruptcy Court.
 
(a)           Operator Expense Obligations During Term.
 
Whether or not the Plan is confirmed, Operator agrees to pay to Owner or fund
under the DIP Facility, without duplication, the following:
 

 
(i)
all expenses regarding operation of the Business (including, without limitation,
all expenses related to employees, inclusive of expense reimbursements, purchase
of supplies and inventory, insurance, inclusive of deductibles, rent and related
leasing costs, inclusive of any expenses related to relocations, security,
licensing, permitting and renewal) directly incurred by Owner during the Term as
a result of the operation of the Purchased Assets and the Business in accordance
with this Agreement (“Term Operational Expenses”).  For the avoidance of doubt,
Term Operational expenses also include, without limitation, the fees incurred
and/or accrued for payment of U.S. Trustee operating fees incurred due to
operating the Business during the Term;4

 

(ii)
all reasonable, actually incurred out-of-pocket costs incurred by Owner during
the Term as a direct result of the legal prosecution of the Plan Option (other
than fees and expenses of professionals) (the “Owner Plan Expenses”); provided
that Owner shall provide reasonable advance notice to Operator before incurring
any individual obligation (or related set of obligations) for Owner Plan
Expenses in excess of $5,000; and

 

--------------------------------------------------------------------------------

4 For the avoidance of doubt, Section 4(a)(i) relates to the actual fees
required to be paid to the United States Trustee based among other things,
disbursements by Owner.  In contrast, Section 5(c) relates to the costs incurred
in preparing the reporting to be submitted to the United States Trustee.
 
5

--------------------------------------------------------------------------------

(iii)
all Bankruptcy Court approved fees and expenses incurred during the Term by the
following retained professionals to the extent directly related to drafting,
negotiating and prosecuting the Plan Option: (1) Mirick, O’Connell, DeMallie &
Lougee, LLP, (2) The O’Connor Group, Inc., (3) BDO USA, LLP, (4) DLA Piper LLP
(US), (5) Nixon Peabody, LLC, (6) Deloitte CRG; (7) counsel fees incurred by
Owner’s board of directors to the extent related to this Agreement and the Plan
Option (in an amount not to exceed $15,000 without the consent of Operator, such
consent not to be unreasonably denied), and (8) any other professionals retained
by the Debtors’ bankruptcy estate and approved by the Bankruptcy Court; provided
that the inclusion of such additional specific professional as one to be paid by
Operator shall be approved by Operator acting reasonably.  For the avoidance of
doubt, except as set forth on Schedule 2, Operator shall not be responsible for
the payment of (i) any administrative expenses arising prior to the Term and
(ii) any administrative expenses arising during the Term that are unrelated to
the Plan Option (collectively, the “Estate Administrative Expenses”), as
described in Section 4(b).  In addition, it is acknowledged that Operator’s
professionals and Mirick, O’Connell, DeMallie & Lougee, LLP shall take the lead
and provide substantially all of the services directly related to the drafting,
negotiating and prosecuting the Plan; such professionals shall confer with one
another in good faith regarding the allocation of tasks in cost-effective and
efficient manner, and to the extent that any other professional anticipate
incurring fees and expenses directly related to the drafting, negotiating and
prosecution of the Plan in an amount in excess of $20,000 they shall provide
reasonable advance notice to Operator.

 
(b)           Owner Expense Obligations During Term.
 
Owner shall be responsible for payment of the costs or expenses of administering
the bankruptcy estates which accrue during the Term to the extent that those
costs or expenses do not directly relate to drafting, negotiating and
prosecuting the Plan Option (i.e., the Estate Administrative Expenses).  For the
avoidance of doubt, the Estate Administrative Expenses are those costs and
expenses related to the process of reviewing, objecting, allowing, settling, and
making distributions on claims, administering or collecting on assets of the
estate other than the Purchased Assets, and/or pursuing Avoidance Actions,
inclusive of any professional fees and expenses related thereto.  It is the
intent of this Section 4(b) to make clear that the Estate Administrative
Expenses will be paid, covered, and distributed by Owner out of the Cash
Payment, the reserved amounts under the Cosi APA, and the liquidation of assets
of the estates other than the Purchased Assets (collectively “Estate Allocated
Funds”), and Operator shall have no such responsibility to pay or fund Estate
Administrative Expenses.  Notwithstanding the foregoing, the Debtors may use the
portion of the Estate Allocated Funds not attributable to Cure Costs to pay
administrative expenses incurred prior to the conclusion of the Term as set
forth on Schedule 2.  For the avoidance of doubt, no Operator liens shall attach
to the Estate Allocated Funds.
 
(c)           Pre-Term Estate Obligations.
 
Except as set forth in this Agreement or in the Cosi APA, Operator shall have no
obligation to pay the unsecured claims, secured claims, administrative expenses
and priority claims to the extent those claims were incurred by the estates
prior to the Term and all such claims shall be paid, covered, and distributed
out of the Estate Allocated Funds, and Operator shall have no such
responsibility to pay or fund any such claims.
 
6

--------------------------------------------------------------------------------

(d)           Payment of Contract Cure Costs.
 
At Closing or on the Plan Effective Date, Cure Costs related to the Assigned
Contracts shall be paid by Owner and Operator as contemplated by the Cosi APA,
including by the use of the portion of the Cash Payment attributable to
Operator’s share of Cure Costs (up to $1,500,000) and by the use of the Estate
Allocated Funds for Owner’s share of Cure Costs (amounts over $1,500,000). 
Operator shall be responsible for payment of any and all Cure Costs which may
accrue after the Effective Date including, without limitation, any additional
actual pecuniary losses of counter-parties to Assumed Contracts.
 
5.             Operation of the Business During the Term.
 
(a)           Owner shall retain title to the Purchased Assets during the Term;
however, except as otherwise provided herein, Operator shall assume the expense
and risk of loss and injury that relate to the operation by Operator of the
Purchased Assets for use in the Business and that arise as a result of actions
or omissions in relation to the Purchased Assets and the Business occurring
during the Term.  Owner and Operator agree that during the Term, the machinery,
equipment, and other personal property included in the Purchased Assets and
located at any of the Premises may, at the sole discretion of Operator, remain
at the Premises, as applicable, and Owner shall reasonably cooperate with
Operator to preserve the Purchased Assets in their current condition, subject to
ordinary wear and tear.  For the avoidance of doubt, during the Term, Owner
shall be considered the tenant under all leases and the counterparty under all
executory contracts and nothing in this Agreement shall be deemed to allow any
landlord or party (other than Owner) to an executory contract to declare a
default or otherwise terminate such lease or executory contract, except for the
termination of any such leases or executory contract (i) that is expiring or
terminating in the ordinary course and which Owner and Operator have agreed not
to extend or renew or which does not provide for extension or renewal, or (ii)
that Owner and Operator otherwise agree to terminate.  To the extent necessary,
the respective rights and obligations under this Agreement will be deemed
modified to avoid any default or right by any landlord or by any other party to
terminate any lease or executory contract or otherwise impair the value of any
Purchased Assets or the intended benefits of the Transactions.
 
(b)           Subject to Bankruptcy Court approval when and if required, during
the Term, Owner hereby grants Operator complete and exclusive interim control
over, and authority to operate and direct, all aspects of the Business,
including the Purchased Assets and the right to relocate any Purchased Assets
and the physical location of employment of any such personnel; provided,
however, Operator will consult with Owner regarding the proposed movement of any
physical locations during the Term, including Owner’s corporate headquarters and
any proposal for the movement of physical locations, including relocation of
employees, shall be reasonably calculated to enhance the value of the Business
and shall require Owner’s consent, which shall not be unreasonably delayed or
withheld.  Further, if Operator proposes the relocation of Owner’s corporate
headquarters, Operator shall ensure that Owner will continue to have sufficient
accommodations to conduct its business as Owner and Owner’s business records
shall continue to be maintained and accessible to Owner.  For the avoidance of
doubt, during the Term, Operator shall be able to employ and engage its agents
and employees directly on the premises of Owner and direct all aspects of the
operation of the Business.  During the Term, unless directed by Operator, Owner
shall reasonably cooperate with Operator to maintain all tangible and intangible
Purchased Assets used in the operation of the Business as of immediately prior
to the Effective Date and to continue to operate the Business and the Purchased
Assets as a going concern.
 
7

--------------------------------------------------------------------------------

(c)           Operator shall assist Owner during the Term with any and all of
its debtor-in-possession reporting obligations including, without limitation,
providing Owner with financial information necessary to timely complete monthly
operating reports when due, to respond to any and all inquiries for information
by the Office of the United States Trustee (the “U.S. Trustee”), and to prepare
any and all tax returns during the Term.  During the Term, all fees and expenses
incurred by Owner in the preparation and filing of (i) annual federal tax
returns and (ii) all reporting required by the U.S. Trustee shall be born 50% by
Owner and 50% by Operator.  With the exception of annual federal tax returns,
all fees and expenses incurred by Owner in reporting to any other taxing
authorities shall be incurred and paid by Operator.
 
(d)           Operator shall provide the following financial information to
Owner:
 

(i)
As soon as practicable after the Effective Date and not later than ten (10)
Business Days thereafter, a 12 week cash flow forecast in a similar format to
the cash flow forecast prepared by Owner prior to the Term;

 

(ii)
on a daily basis (A) daily cash report, (B) leadership sales report, (C) sales
and labor report, and (D) catering sales report;

 

(iii)
on a weekly basis, in a similar format to the reporting prepared by Owner prior
to the Term, due on Wednesday of each week for the week ending on Monday (i.e.,
two days prior):  (A) 13 week cash flow variance reports with supporting
schedules, (B) cash receipts detail, and (C) cash disbursement detail; and

 

(iv)
on a monthly basis, by the seventh (7th) day of the following month: (A)
accounts payable and accounts receivable aging balances, (B) balance sheet, (C)
income statement, (D) cash flow statement, and (E) bank account reconciliations
reports.

 
(e)          Operator shall promptly provide Owner with any and all information
in its possession and control that may be reasonably requested by Owner in order
to respond to any legal actions or requests for information by shareholders,
creditors and any other party in interest.
 
(f)            Operator shall be entitled to all accounts receivable and all
profit, collections, income and revenue attributable to the Business and the
Purchased Assets and, except as expressly set forth in this Agreement, shall
bear all costs and expenses relating to the Purchased Assets and the operation
of the Business that have arisen since the Petition Date or which arise during
the Term, including any and all operational losses.  Operator may fund the costs
and expenses relating to the Purchased Assets and operation of the Business
pursuant to advances to Owner under the DIP Facility or other means in its sole
discretion; provided, however, no interest, fees, or any other costs shall
accrue on the DIP Facility on or after the Effective Date.
 
8

--------------------------------------------------------------------------------

(g)           The parties shall cooperate with each other and provide such
assistance as is reasonably required for Operator to manage and operate the
Business in the ordinary course.  Such cooperation shall include, but not be
limited to, (i) the timely provision of any information reasonably required in
connection with the operation of the Business, (ii) the collection of credit
card payments by Owner on Operator’s behalf from customers of the Business and
(iii) providing Operator with access to Owner’s bank accounts to the extent
necessary to operate the Business.
 
(h)           Owner and Operator will reasonably cooperate regarding the
collection of franchise revenues payable prior to the Effective Date and the
enforcement of the Fast Casual Franchise agreement during the Term.  Owner shall
bear its costs and expenses of collection and enforcement.
 
(i)            Subject to Bankruptcy Court approval if required, Operator shall
have the right to direct Owner to amend or renew any lease or executory
contracts that constitute any part of the Purchased Assets.  Operator shall bear
any and all costs of Owner related to any such amendment or renewal including,
without limitation, fees and expenses related to obtaining Bankruptcy Court
approval.  Operator shall have the right to direct Owner to not treat a contract
as a Purchased Asset in accordance with the Cosi APA.
 
6.             Owner Personnel.
 
(a)           During the Term (and for long as the applicable Seconded Employee
(as defined below) remains employed by Owner), Owner shall, pursuant to the
terms of this Agreement, second to Operator the Seconded Employees to operate
and conduct the Business.  Operator will operate the Business with the Seconded
Employees and such other employees, consultants, agents and representatives as
Operator may determine in its sole discretion.  The services provided to
Operator by the Seconded Employees pursuant to this Agreement are referred to
herein as the “Services.”  Subject to Owner’s right to be reimbursed by Operator
for costs and expenses in accordance with Sections 6(h) and 6(i), Owner shall be
responsible for payment of, and shall satisfy all obligations with respect to,
all costs and expenses required in connection with the employment of the
Seconded Employees, including salaries, wages, other cash compensation, employee
benefits and overhead and administrative expenses, the reporting and payment of
social security and other payroll taxes, workers’ compensation insurance
premiums and all other applicable costs and expenses.  Owner shall have the
right to determine the terms and conditions on which it employs the Seconded
Employees including the compensation and benefits to which the Seconded
Employees may be eligible; provided, however, that such terms and conditions of
employment shall be consistent with Owner’s past employment practices and the
terms of Section 5.01 of the Cosi APA, and any changes to compensation or
benefits shall be subject to the prior written approval of Operator.
 
(b)           Each Business Employee listed on Schedule 4 shall, during the
period of time that such individual is seconded to Operator under this Agreement
(the “Period of Secondment”), be referred to individually herein as a “Seconded
Employee” and, collectively, as the “Seconded Employees.”  Each Seconded
Employee shall devote all of his or her working time to the performance of the
Services during such Seconded Employee’s Period of Secondment.  Operator may, in
its discretion, provide to each Seconded Employee notices or other information
regarding such Seconded Employee’s secondment and the terms of such secondment.
 
9

--------------------------------------------------------------------------------

(c)           Operator has the right to terminate the secondment to it of any
Seconded Employee for any reason at any time upon not less than three (3)
Business Days prior written notice to Owner.  Upon the termination of the
secondment of any Seconded Employee (whether as a result of termination of the
secondment of such Seconded Employee by either party hereto or the Seconded
Employee’s resignation of employment), such Seconded Employee will cease
performing services for Operator and will cease to be a Seconded Employee for
the purposes of this Agreement and Owner shall have no right to payment from
Operator for  any salary, wages or benefits or other costs and liabilities
relating to such Seconded Employees that accrue after the end of such Seconded
Employee’s Period of Secondment.  Notwithstanding the foregoing,  if, pursuant
to the terms of the Cosi APA or the Plan Option, the employment of any Seconded
Employee transfers to Operator upon the Closing, the terms of the Cosi APA or
the Plan Option shall govern such Seconded Employee’s transfer of employment to
Operator.  If Owner reasonably requests, during a Seconded Employee’s Period of
Secondment, Operator will provide (or cause to be provided) notices to Seconded
Employees from Owner.
 
(d)           The Seconded Employees will remain at all times during their
Periods of Secondment employees of Owner, but, in addition, during their
respective Periods of Secondment they will also be joint employees of Operator
and deemed to have been jointly hired by Owner and Operator for these purposes. 
The parties hereto expressly recognize that both Owner and Operator are the
statutory employers of the Seconded Employees for workers’ compensation
purposes; provided, however, that Operator shall have primary authority,
direction and control over the Seconded Employees in the performance of the
Services.
 
(e)           In the course and scope of performing any Seconded Employee’s job
functions for Operator during such Seconded Employee’s Secondment Period, the
Seconded Employee will report into Operator’s management structure.  Those
Seconded Employees who serve as supervisors or managers and who are called upon
to oversee the work of other Seconded Employees performing the Services or to
provide management support on behalf of Operator are designated by Operator as
supervisors to act on the behalf of Operator in supervising the Seconded
Employees.  Any Seconded Employee so designated will be acting on behalf of
Operator when supervising the work of the Seconded Employees or when they are
otherwise providing management support on behalf of Operator.
 
(f)            At all times during the Term, Owner will maintain workers’
compensation and employer’s liability insurance (either through an insurance
company or qualified self-insured program) which shall include and afford
coverage to the Seconded Employees during their respective Periods of
Secondment.  Owner will name Operator as a named insured, additional insured, or
alternate employer, as applicable, under such insurance policies or qualified
self-insured programs.  Subject to Section 6(h), Operator shall reimburse Owner
for all (100%) of the amount of the workers’ compensation and employer’s
liability insurance premiums relating to the Seconded Employees with respect to
their Periods of Secondment.  For the purposes of workers’ compensation and
employment laws and employer’s liability coverage, Owner and Operator will be
joint employers of the Seconded Employees during their Period of Secondment.
 
10

--------------------------------------------------------------------------------

(g)           Operator shall not be a participating employer in any benefit plan
of Owner or any of its affiliates and any participation by Seconded Employees in
any benefit plans of Owner shall be in respect of their employment by Owner. 
Owner shall remain solely responsible for all obligations and liabilities
arising with respect to any benefit plans relating to any Seconded Employees and
Operator shall not assume any benefit plan or have any obligations or
liabilities arising thereunder, in each case except for costs properly
chargeable to Operator under the terms of this Agreement.
 
(h)           During the Term, to the extent that Operator and Owner, working
together in good faith, determine that Owner has insufficient funds in its
general operating accounts to fund payroll and fulfill Owner’s other obligations
in connection with this Agreement and the operation of the Business, Owner shall
borrow additional funds under the DIP Facility in an amount, determined by
Operator and Owner working together in good faith, sufficient to enable Owner to
fulfil such obligations.
 
(i)            Subject to the other terms herein, and after accounting for any
Advanced Payroll Amounts that have already been provided by Operator for an
applicable calendar week, Operator shall reimburse Owner in accordance with this
Section 6(i) for those costs and expenses described in Sections 6(i)(A)-(H)
below that are actually incurred by Owner in connection with Owner’s employment
of each Seconded Employee during such Seconded Employee’s Period of Secondment
(such amounts, minus the Advanced Payroll Amounts for a given calendar week, are
referred to as the “Seconded Employee Expenses”).  Where it is not reasonably
practicable to determine the amount of any Seconded Employee Expense, Owner and
Operator shall mutually agree on the method of determining or estimating such
Seconded Employee Expense.  The Seconded Employee Expenses shall include the
costs and expenses arising out of or in connection with (to the extent that such
sums are in excess of the amount paid by Operator as Advanced Payroll Amounts):
 
(A)         salary, wages, overtime pay (if applicable) and other cash
compensation (including payroll and other taxes associated therewith) and
including any employee expense reimbursements;
 
(B)          401(k) plan administration costs, any cash expense for matching
401(k) contributions made by Owner, any deferred compensation plan
administration costs and any cash expense for deferred compensation plan
matching contributions made by Owner;
 
(C)          cash or premiums paid, or expenses incurred, with respect to
vacation, sick leave, short term disability benefits, and any leave of absence,
including maternity;
 
(D)          medical, dental and prescription drug coverage;
 
(E)          flexible benefits plan, including medical care and dependent care
expense reimbursement programs;
 
(F)          disability insurance;
 
11

--------------------------------------------------------------------------------

(G)         100% of the cost of workers’ compensation and employer’s liability
insurance premiums; and
 
(H)          life insurance and accidental death and dismemberment insurance.
 
(j)            Operator and Owner acknowledge and agree that Owner shall be
responsible for paying the Seconded Employee Expenses (or providing the employee
benefits with respect thereto, as applicable) to the Seconded Employees, but
that Operator shall be responsible for reimbursing Owner for the Seconded
Employee Expenses in accordance with this Section 6(j).  Within 10 days after
the expiration of each calendar month during the Term (a “Completed Month”),
Owner shall provide Operator with an invoice setting forth the Seconded Employee
Expenses for such Completed Month.  Operator shall pay to Owner the applicable
Seconded Employee Expenses with respect to each Completed Month within 10 days
of its receipt of the invoice for such Completed Month.  Within 20 days
following the end of each calendar quarter, Owner shall provide Operator with
supporting documentation reflecting and documenting the Seconded Employee
Expenses incurred by Owner during such calendar quarter (the “Supporting
Documentation”).  In the event of a discrepancy between the amounts reflected in
the Supporting Documentation and the amounts set forth in the invoices for the
calendar quarter to which the Supporting Documentation relates, the parties
hereto shall promptly meet and seek to reconcile the amounts and Operator shall,
if applicable, either issue a credit (which shall be offset against amounts owed
by Operators in future invoices) or an additional invoice for any amounts due.
 
7.             Use of Premises.
 
(a)           Owner hereby agrees to grant to Operator the use of a portion of
the existing physical space and facilities that are used in connection with the
Business, including the building and office space currently used for the
corporate headquarters of the Business located at 294 Washington Street, Suite
510, Boston, Massachusetts 02108 (the “HQ Building”) and all of the store
locations under leases with Owner (“Store Premises”).  Operator shall be
responsible for and shall pay when due all obligations as they arise during the
Term for the HQ Building and the Store Premises.
 
(b)           The parties recognize that the use of certain portions of the HQ
Building and the Store Premises (the “Premises”) are needed by Operator to
operate the Business in accordance with this Agreement and Owner to administer
its bankruptcy estate during the Term and agree to work cooperatively in respect
of use of the Premises, and without limiting the foregoing, Operator will make
available office space for up to three (3) Owner representatives at the HQ
Building subject to Operator’s reasonable security measures.
 
(c)           Subject to Bankruptcy Court approval if and when required, with
all costs of obtaining approval to be borne by Operator, Operator will have the
right to and shall manage all third party services provided to the Premises,
including the right to amend, terminate and reject any contracts with service
providers, including, as applicable, telecommunications services, data
processing, computer services, internet services, electricity, water and
heating, ventilating and air conditioning at the levels provided immediately
prior to the Effective Date and at levels reasonably sufficient to allow
Operator to conduct the Business as the Business was conducted prior to the
Effective Date or as Operator otherwise determines in its sole discretion.
 
12

--------------------------------------------------------------------------------

(d)           Operator may use the Premises consistent with the operation of the
Business prior to the Effective Date and only for the specific, allowed purposes
set forth in the respective lease agreements governing such locations.  Operator
shall observe and comply with all laws with respect to Operator’s use of each of
the Premises.  Operator shall not do or permit anything to be done in, about or
with respect to any of the Premises which would (i) injure any Premises, (ii)
vibrate, shake, overload, or impair the efficient operation of any Premises or
any of the building systems located therein, (iii) violate the terms of any of
the Premises leases, or (iv) violate any laws, rules or regulations applicable
to Operator’s use of each of the Premises or operation of the Business.
 
(e)           Operator accepts each of the Premises in “as is” condition. 
During its use of the Premises, Operator shall maintain each of the Premises in
neat, orderly condition and shall repair any damage to any of the facilities at
the Premises caused by Operator or its agents, employees, Seconded Employees,
contractors or invitees; provided however that Operator shall not be responsible
for the actions of Owner or its agents, employees, contractors, or invitees
prior to the commencement of the Term, but Operator shall be responsible for any
acts and omissions, damage caused by, or the bad faith, willful misconduct,
negligence or gross negligence of any of the Seconded Employees during such
Seconded Employee’s Period of Secondment or any of its agents, employees,
contractors or invitees on or after the commencement date of the Term.
 
(f)            Each party shall use commercially reasonable efforts to prevent
its agents, employees or contractors from discovering or otherwise coming into
contact with confidential information of the other party at any shared Premise. 
If, despite such efforts, any such confidential information is discovered by a
party, such party shall immediately inform the other party of such discovery,
and shall hold, and cause its employees, agents, contractors, and invitees to
hold, such information confidential.
 
8.             Breach.
 
(a)           In the event of a material breach by Operator of its payment
obligations under this Agreement including Section 6 hereof (“Material
Default”), Operator shall cure such breach as soon as practicable, but in any
event within five (5) Business Days after written notice thereof is delivered by
Owner (the “Default Cure Period”).  If there is a dispute as to the occurrence
of a Material Default, such dispute shall be determined by the Bankruptcy Court.
 
(b)           If Owner provides Operator with a written notice of a Material
Default under this Agreement and Operator fails to remedy the Material Default
within the Default Cure Period, then Owner shall be immediately entitled to
notify Operator that Owner has elected the Owner APA Closing Election.  If all
conditions to Closing in the Cosi APA have been satisfied or waived by the party
entitled thereto, and Operator fails to close the Cosi APA within ten (10)
Business Days of such conditions being satisfied or waived:
 

(i)
Owner shall be entitled to liquidated damages as follows (A) Owner shall be
entitled to retain the Cash Payment (other than the cure cost amount) and (B)
Owner shall be entitled to retain the DIP Funds (collectively, the “Liquidated
Damages”);

 
13

--------------------------------------------------------------------------------

(ii)
Owner shall be entitled to setoff against the Cure Cost Amount any other damages
incurred as a result of the Material Breach; provided, however, that setoff of
the full Cure Cost Amount shall not limit Operator’s indemnification obligations
or relieve Operator of any indemnification obligations in excess of the Cure
Cost Amount; and

 

(iii)
Owner shall be entitled to pursue further indemnification claims against
Operator which claims shall be secured by the Indemnification Deposit.

 
(c)          For purposes of notice of a Default, notice shall be sufficient if
provided in accordance with the notice provisions set forth in Section 10
hereof.
 
9.             Indemnity; Waiver of Consequential Damages.
 
(a)           Indemnity by Operator.  Subject to Section 9(c) hereof, Operator
will defend, indemnify, and hold harmless Owner, and each of its respective
officers, directors, members, managers, attorneys, employees (other than
Seconded Employees), including any of the forgoing who may be “acting” or
“interim”, and agents, successors, and assigns (each an “Owner Indemnified
Party” and collectively, “Owner Indemnified Parties”), from and against any and
all costs, losses, liabilities and expenses of any nature,  including, without
limitation, reasonable attorneys’ fees, costs and expenses (“Indemnification
Claims”), arising out of or relating directly to: (i) third party claims related
to Operator’s operation and management of the Business during the Term (other
than claims relating to any Excluded Asset); (ii) any dispute between Operator
and Owner’s customers, franchisees or suppliers during the Term; (iii) any
liabilities claims, actions, suits, or proceedings arising from conduct of the
Business during the Term (other than liabilities, claims, actions, suits or
proceedings relating to any Excluded Asset); and (iv) the bad faith, willful
misconduct, negligence or gross negligence of an Operator Indemnified Party or a
breach of this Agreement by Operator.  Operator will further defend, indemnify,
and hold harmless each Owner Indemnified Party from and against any and all
costs, losses, liabilities and expenses arising out of or directly relating to
any act or omission by Operator in connection with is direction or control of
Seconded Employees, except to the extent such losses are covered by any workers’
compensation insurance.  Operator acknowledges and agrees that neither Owner nor
any of its affiliates shall be liable for any acts or omissions by the Seconded
Employees in the performance of the Services or for any other acts or omissions
by the Seconded Employees under the control or direction of Operator. 
Operator’s indemnification obligations shall not apply to any Indemnification
Claims arising out of or relating to Owner’s bad faith, willful misconduct,
negligence or gross negligence or a breach of this Agreement by Owner or any of
the Owner Indemnified Parties.
 
(b)           Indemnity by Owner.  Subject to Section 9(c) hereof, Owner will
defend, indemnify, and hold harmless Operator, and each of its respective
officers, directors, members, managers, attorneys, employees and agents,
successors, and assigns (each an “Operator Indemnified Party” and collectively,
“Operator Indemnified Parties”) from and against any and all Indemnification
Claims arising out of or relating to the bad faith, willful misconduct,
negligence or gross negligence of an Owner Indemnified Party or a breach of this
Agreement by Owner.  Owner will further defend, indemnify and hold harmless each
Operator Indemnified Party from and against any and all Indemnification Claims
arising out of or relating to any act or omission by Owner or its affiliates in
connection with its employment of the Seconded Employees (including any failure
by Owner to properly pay all compensation and provide all benefits due to the
Seconded Employees and to properly report and pay all social security and
payroll taxes relating to the Seconded Employees), except to the extent such
losses are covered by any workers’ compensation insurance.  Owner’s
indemnification obligations shall not apply to Indemnification Claims arising
out of or relating to bad faith, willful misconduct, negligence or gross
negligence or a breach of this Agreement by (i) Operator, (ii) any Seconded
Employees, or (iii) any of the Operator Indemnified Parties.
 
14

--------------------------------------------------------------------------------

(c)          Waiver of Consequential Damages.  UNDER NO CIRCUMSTANCES SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, MULTIPLE OR PUNITIVE DAMAGES WHATSOEVER ARISING OUT OF THIS
AGREEMENT (INCLUDING LOST PROFITS) REGARDLESS OF THE FORM OF ACTION, WHETHER IN
CONTRACT, TORT, NEGLIGENCE, ARISING UNDER STATUTE OR OTHERWISE.
 
10.           Notices.
 
All notices, requests, demands and other communications shall be given in
accordance with Section 10.02 of the Cosi APA.
 
11.           General Provisions.
 
(a)           Independent Contractor Status.  The status of Operator shall be
that of independent contractor and nothing set forth herein shall be deemed to
constitute any partnership, joint venture, fiduciary relationship, agency, or
similar relationship between the parties hereto.  Neither party hereto shall
represent to any third party that any such partnership, joint venture, fiduciary
relationship or agency exists in respect of this Agreement, or that Operator is
acting on behalf of Owner pursuant to this Agreement in any capacity other than
that of independent contractor.  Nothing in this Agreement confers authority
upon either party to enter into any commitment or agreement binding on the
other.
 
(b)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and supersedes all prior agreements, promises, covenants, arrangements,
representations or warranties, whether oral or written, by any party hereto or
any officer, director, employee or representative of any party hereto.  No
modification or waiver of any provision of this Agreement will be valid unless
it is in writing and signed by the party to be charged therewith.
 
(c)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision hereof.
 
(d)           Assignability.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns. 
Neither Owner nor Operator may assign this Agreement or any interest herein
without the prior written consent of the other party hereto; provided that,
Operator may, in its sole discretion, assign all or any portion of its rights
and obligations hereunder to one or more affiliates of Operator.
 
15

--------------------------------------------------------------------------------

(e)           Counterparts.  This Agreement may be executed in multiple
counterparts (including those transmitted by facsimile or other electronic
format), each of which shall be deemed in original but all of which together
shall constitute one and the same instrument.
 
(f)            Effect of Headings.  The titles of section headings herein
contained have been provided for convenience of reference only and shall not
affect the meaning of construction of any of the provisions hereof.
 
(g)           Waivers.  Compliance with any condition or covenant set forth
herein may not be waived except by a writing duly executed by the party or
parties to be bound.  No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereto, and any waiver
on the part of any party of any such right, power or privilege, or any single or
partial exercise thereof shall not preclude any further exercise thereof or the
exercise of any other such right, power or privilege.
 
(h)           Governing Law.  This Agreement shall be governed by and construed
in accordance with federal bankruptcy law, to the extent applicable, and, where
state law is implicated, the internal laws of the State of New York, without
giving effect to any principles of conflicts of law.  The parties hereto agree
that the Bankruptcy Court shall be the exclusive forum for enforcement of this
Agreement, and (only for the limited purpose of such enforcement) submit to the
jurisdiction thereof; provided that if the Bankruptcy Court determines that it
does not have subject matter jurisdiction over any action or proceeding arising
out of or relating to this Agreement, then each party: (a) agrees that all such
actions or proceedings shall be heard and determined in a New York federal court
sitting in The City of New York; (b) irrevocably submits to the jurisdiction of
such court in any such action or proceeding; (c) consents that any such action
or proceeding may be brought in such courts and waives any objection that such
party may now or hereafter have to the venue or jurisdiction or that such action
or proceeding was brought in an inconvenient court; and (d) agrees that service
of process in any such action or proceeding may be effected by providing a copy
thereof by any of the methods of delivery permitted by the Purchase Agreement to
such party at its address as provided in the Purchase Agreement; provided that
nothing herein shall affect the right to effect service of process in any other
manner permitted by Law, and to the extent applicable, the Bankruptcy Code.
 
(i)            WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) RELATING TO THIS
AGREEMENT OR ANY AGREEMENTS CONTEMPLATED HEREIN OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
16

--------------------------------------------------------------------------------

(j)            Construction.  The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, or neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires.  References to “this Agreement”
shall include all Exhibits, Schedules, and other agreements, instruments or
other documents attached hereto.  The words “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  References in
this Agreement to Articles, sections, Schedules, or Exhibits are to Articles or
sections of, Schedules or Exhibits to, this Agreement, except to the extent
otherwise specified herein.  References to the consent or approval of any party
hereto mean the written consent or approval of such party, which may be
withheld, conditioned or delayed in such party’s sole and absolute discretion,
except to the extent otherwise specified herein.  All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. 
Any agreement, instrument or statute defined or referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  The headings of the sections, paragraphs and subsections of this
Agreement are inserted for convenience only, are not part of this Agreement and
do not in any way limit or modify the provisions of this Agreement and shall not
affect the interpretation hereof.  Unless otherwise specified herein, payments
that are required to be made under this Agreement shall be paid by wire transfer
of immediately available funds to an account designated in advance by the party
entitled to receive such payment.  All references to “dollars” or “$” or “US$”
in this Agreement means U.S. dollars.
 
(k)           Time Periods.  Any action required hereunder to be taken within a
certain number of days shall be taken within that number of calendar days;
provided, however, that if the last day for taking action falls on a weekend or
a legal holiday in the State of New York, the period during which such action
may be taken shall be automatically extended to the next Business Day.
 
(l)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against either
party.
 
(m)          Specific Performance.  The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties hereto shall be entitled to specific performance of the
terms hereof (without the posting of any bond), in addition to any other remedy
at law or equity, except as otherwise provided herein.
 
(n)           Further Assurances.  The parties hereto agree to make, do,
execute, deliver, or cause to be made, done, executed, and delivered, all such
further acts, instruments, assurances, and things, including certificates or
powers of attorney confirming Operator’s authority to act on behalf of Owner, as
may be reasonably necessary or appropriate to carry out the provisions of this
Agreement and to give effect to the transactions contemplated hereby.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple counterparts as of the date set forth above by their duly authorized
representatives.
 

 
OPERATOR:
       
LIMAB LLC
       
By:
/s/Andrew Berger
 
Name:
Andrew Berger
 
Title:
Manager

 
Signature Page to Operating Management Agreement
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple counterparts as of the date set forth above by their duly authorized
representatives.
 

 
OWNER:
     
COSI, INC.
     
By:
/s/Patrick Bennett
 
Name:
Patrick Bennett
 
Title:
Interim CEO & President
     
HEARTHSTONE PARTNERS, LLC
     
By:
/s/Patrick Bennett
 
Name:
Patrick Bennett
 
Title:
Interim CEO & President
     
HEARTHSTONE ASSOCIATES, LLC
     
By:
/s/Patrick Bennett
 
Name:
Patrick Bennett
 
Title:
Interim CEO & President
     
XANDO COSI MARYLAND, INC.
     
By:
/s/Patrick Bennett
 
Name:
Patrick Bennett
 
Title:
Interim CEO & President
     
COSI SANDWICH BAR, INC.
     
By:
/s/Patrick Bennett
 
Name:
Patrick Bennett
 
Title:
Interim CEO & President

 
Signature Page to Operating Management Agreement
 

--------------------------------------------------------------------------------

DRAFT SCHEDULE
Subject to review and without prejudice to rights under Operating Agreement and
Cosi APA
 
SCHEDULE 1
 
CASH PAYMENT DIRECTIONS
 
1.
Cash Portion of Purchase Price (net of holdbacks)
   
$ 3,050,000 to Account # ____________
   
2.
Cure Cost Amount
     
$1,500,000 to Account # _____________
   
3.
Indemnification Deposit
     
$500,000 (via drawing under the DIP Facility) to Account # _____________
   
4.
DIP Funds – to be drawn on the Effective Date under the DIP Facility pursuant to
the Budget attached to the proposed Final Order Under 11 U.S.C. §§ 105(a), 361,
362(c)(2), 363(e) and 364 and Fed. R. Bankr. P. 2002, 4001 and 9014(I)(A)
authorizing Debtors to Obtain Post-Petition Financing and (B) Utilize Cash
Collateral, and (II) Granting Adequate Protection to Prepetition Secured
Parties).
     
$2,294,127 (via drawing under the DIP Facility) to Account # _____________ and
to be allocated for the purposes set forth on Schedule 3.
   
5.
General Operating Account
   
Advanced Payroll Amounts to Account #_____________
   
6.
Payroll Dispute Account (to use same account as #4 above)
   
Payroll Dispute Amounts (if any) to Account #_____________

 

--------------------------------------------------------------------------------

DRAFT SCHEDULE
Subject to review and without prejudice to rights under Operating Agreement and
Cosi APA
 
SCHEDULE 2
 
ADMINISTRATIVE EXPENSES
WHICH MAY BE DRAWN FROM CASH PAYMENT
 
1.
Mirick O’Connell LLP - Fees and Expenses
   
2.
DLA Piper (as counsel for certain franchise issues) - Legal Fees and Expenses
   
3.
BDO USA LLP - Fees and Expenses
   
4.
Nixon Peabody - Fees and Expenses
   
5.
Deloitte -Fee and Expenses
   
6.
Board of Director Fees
   
8.
Public Company Fees
   
9.
The O’Connor Group, Inc. - Fees and Expenses
   
10.
Labor and Staffing Expenses to comply with debtor-in-possession responsibilities
   
11.
R. Kominsky (CRO - Success Fee)
   
12.
Other – [Owner reviewing]

 

--------------------------------------------------------------------------------

DRAFT SCHEDULE
Subject to review and without prejudice to rights under Operating Agreement and
Cosi APA
 
SCHEDULE 3
 
DIP EXPENSES
REQUIRED ALLOCATION OF FUNDS AS OF THE EFFECTIVE DATE TO BE FUNDED BY (I)
DRAWING UNDER THE DIP FACILITY AND (II) USE OF FUNDS IN OWNER’S OPERATING
ACCOUNT AS OF THE EFFECTIVE DATE
 
Expense
 
Cost
 
Description
 
Hold until Closing/Plan Effective Date
or Fund When Due
             
Store Labor and taxes
 
374,465
 
Final week’s payroll
 
Fund when due in December
             
G&A Labor and Taxes
 
49,746
 
Final week’s payroll
 
Fund when due in December
             
Health Insurance
 
220,000
 
Run out fund
 
Hold until Closing/Plan Effective Date
             
Accrued PTO
 
230,000
 
Accrued
 
Hold until Closing/Plan Effective Date
             
401K
 
2,700
 
Final week’s payroll
 
Fund when due in December
             
Aetna Admin Fee
 
 27,000
 
December Fee
 
Fund when due in December
             
Sales Tax
 
561,140
 
November and 19 days of December
 
Fund when due for November and December sales taxes
             
*may be partially disbursed prior to Effective Date; to be reconciled after
Effective Date.
                   
Insurance*
 
553,750
 
D&O extension and tail EPLI extension only
 
Fund when due in December
             
*may be partially disbursed prior to Effective Date; to be reconciled after
Effective Date. 
                     
KERP
 
103,200
 
Final Payment
 
Fund when due in December
             
CRO Legal Fees
 
40,000
 
Incurred, not yet billed
 
Pay when approved by Court
             
US Trustee Fees
 
21,300
 
Expected Q4 Fee
 
Fund when due in January
             
PACA/Deposits
 
225,000
 
Various/Gordon
 
Fund when Court approves
             
Committee Legal/Consulting
 
430,697
 
Estimate through 12/19
 
Pay per engagement order
             
Debtors’ Legal Fees (Mirick)
 
507,594
 
Estimate through 12/19
 
Pay per engagement order
             
Debtors’ Legal Fees (DLA)
 
17,500
 
Estimate through 12/19
 
Pay per engagement order
             
The O’Connor Group, Inc.
 
52,000
 
Estimate through 12/19
 
Fund when due in December
             
*may be partially disbursed prior to Effective Date; to be reconciled after
Effective Date. 
                     
Employee Expense Reimbursements
 
8,000
 
Estimate through 12/19
 
Fund when due in December
             
Other Restructuring
 
7,500
 
Temporary staffing
 
Fund when due in December
              TOTAL  
$3,431,592
       

--------------------------------------------------------------------------------

DRAFT SCHEDULE
Subject to review and without prejudice to rights under Operating Agreement and
Cosi APA
 
SCHEDULE 4
 
SECONDED EMPLOYEES
(See Attached)
 

--------------------------------------------------------------------------------

EXHIBIT A
 
AMENDMENT NO. 4 TO ASSET PURCHASE AGREEMENT
(See Attached)
 

--------------------------------------------------------------------------------